Citation Nr: 1009629	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-24 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
bilateral kidney condition.

2.  Entitlement to service connection for a urination 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to January 
1975.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of June 2007 and January 2009 by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Columbia, South Carolina.  The former determined new 
and material evidence was not received, and the latter denied 
service connection.

The Veteran appeared at a Travel Board hearing in December 
2009 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.

The Veteran also perfected an appeal of a September 2006 
rating decision that denied entitlement to a total disability 
evaluation on the basis of individual unemployability due to 
service-connected disability (TDIU).  An April 2009 rating 
decision granted service connection for an acquired mental 
disorder with an initial evaluation of 70 percent, effective 
July 1999, and 100 percent, effective June 2001.  There is no 
indication in the claims file that the Veteran appealed the 
effective date of the 100 percent rating.  In light of the 
total evaluation, the Board deems the appeal of the denial of 
TDIU as moot.


FINDINGS OF FACT

1.  A December 2004 rating decision denied service connection 
for a bilateral kidney disorder due to the absence of a 
diagnosed kidney disorder.  In the absence of an appeal the 
December 2004 rating decision is final.

2.  The evidence submitted since the December 2004 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim for a kidney 
disorder.

3.  The preponderance of the probative evidence indicates no 
diagnosis of a urination disorder related to an in-service 
disease or injury.


CONCLUSIONS OF LAW

1. The December 2004 rating decision is final.  New and 
material evidence has not been submitted to reopen the claim 
for service connection for a bilateral kidney disorder.  The 
claim is not reopened  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.156(a), 3.159 (2009).

2.  A urination disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
April 2007 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, what 
part VA will attempt to obtain, how disability ratings and 
effective dates are assigned in the event service connection 
is granted.  The letter also informed the Veteran of the 
reasons his prior claim was denied and of the type evidence 
needed to reopen it.
The Board finds the April 2007 letter complied with all VCAA 
notice requirements.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  See 38 C.F.R. § 3.159(c).  In sum, there is no 
evidence of any VA error in notifying or assisting the 
Veteran that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service Connection

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status may, but will not always, 
constitute competent medical evidence.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Claim To Reopen

VA received the Veteran's original claim for service 
connection for a kidney disorder in August 2003, and the RO 
obtained the Veteran's records.  Service treatment records 
note his complaint in October 1974 of  low back pain with 
some dysuria and testicle pain.  Examination revealed 
questionable mild tenderness of the right kidney.  There was 
no dysuria or epidermitis.  A urinalysis was read as 
negative.  The assessment was a back strain and rule out 
nonspecific urethritis, and he was prescribed Pyridium.  In 
November 1974 the Veteran presented with complaints of 
continued kidney pain.  Physical examination revealed pain on 
percussion, and the assessment was rule out nephritis.  In 
December 1974, the Veteran complained of a stinging and 
itching sensation on urination.  Physical examination 
revealed flank tenderness on palpation, and the assessment 
was rule out a chronic urinary tract infection.  At another 
presentation that same month, he complained of a urethral 
discharge.  Examination revealed a scant, clear discharge.  
Urinalysis results were within normal limits.  The assessment 
was nonspecific urethritis.

On his January 1974 Report Of Medical History for his 
examination at separation, the Veteran noted a history of a 
kidney stone and sexually transmitted disease.  The January 
1974 Report Of Medical Examination For Separation notes the 
genitourinary system is assessed as normal, and the 
urinalysis for albumin and sugar were negative.  The Veteran 
was deemed physically fit for separation from active service.

The Veteran's post-service are remarkable primarily for 
treatment of his mental health.  Private inpatient records of 
August 1987 for a vascular issue note no kidney-related 
complaints or diagnosis of one.  As of July 2002 the 
Veteran's treatment for erectile dysfunction is noted, but it 
is deemed secondary to his psychotropic medications.

A December 2004 rating decision denied the claim, as there 
was no evidence of a diagnosis of a kidney disorder.  An RO 
letter, also dated in December 2004, notified the Veteran of 
the decision and of his appeal rights.  The claims file 
contains nothing to indicate he did not receive the December 
2004 decision letter, or any record that the U.S. Postal 
Service returned it to VA as undeliverable.  Neither is there 
any record of his having submitted a timely NOD with that 
decision.  Thus, the December 2004 rating decision became 
final and binding on the Veteran.

New and Material Evidence

Once a decision becomes final, a claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. § 3.156(a).  One means by which a final claim may 
be reopened is by the submission of new and material 
evidence.  38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  "New" evidence means more than 
evidence that has not previously been included in the claims 
folder.  38 C.F.R. § 3.156.  See Evans v. Brown, 9 Vet. App. 
273, 284 (1996), wherein the Court Of Appeals For Veterans 
Claims (Court) held that the question of what constitutes new 
and material evidence requires referral only to the most 
recent final disallowance of a claim.  The evidence, even if 
new, must be material, in that it is evidence not previously 
of record that relates to an unestablished fact necessary to 
establish the claim, and which by itself or in connection 
with evidence previously assembled raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a); Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 
2003).  Moreover, if it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the merits.  See generally Elkins v. West, 12 
Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Id; Justus v. 
Principi, 3 Vet. App. 510 (1992).

Analysis

The evidence added to the record since 2004 consists of the 
Veteran's VA treatment records and his hearing testimony.  He 
noted at the hearing that he was treated in service for an 
infection, and that it cleared up.  He conceded he had no 
problems between 1975 and 2007.  He noted he had difficulty 
urinating from time to time, and he asserted that a VA 
physician told him his genitourinary problems were related to 
his active service.

The Veteran's VA treatment records, for the most part, note 
no genitourinary complaints or findings, such as a March 2005 
entry.  They note the Veteran's recurring complaints of 
recurring back pain and occasional "kidney pain."  The 
treatment records, however, note the examiner's assessment of 
back pain on those occasions where the Veteran complained of 
kidney pain.  A May 2006 examination report noted the 
Veteran's report of some nocturia.  Laboratory tests were 
reported as having yielded negative results, and there was no 
diagnosis of a genitourinary disorder.  In October 2007, the 
Veteran complained of burning on urination, and in December 
2007, he complained of kidney pain.  All laboratory results 
were negative, and there was no diagnosis of a disorder.

There are no entries whatsoever in the records of a physician 
having opined that the Veteran has a diagnosed kidney 
disorder.  Thusr, while the Veteran moted at the hearing that 
a doctor told him his condition was related to his active 
service, in the complete absence of evidence of a diagnosed 
disorder, this does not raise a reasonable possiblity of 
proving the claim.

As of 2007, the Veteran began to assert that a pneumonia 
vaccination administered by VA damaged his kidneys.  As 
already noted, the probative medical evidence shows the 
absence of any kidney disorder.  Thus, the Board finds that 
the evidence added to the record, while new, is in fact 
redundant.  It does not raise a reasonably possibility of 
proving the claim.  38 C.F.R. § 3.156(a).  The benefit sought 
on appeal is denied.  As the Veteran has not carried his 
burden of submitting new and material evidence, the benefit-
of-the-doubt rule is not for application.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

Service Connection

Urination Disorder

The discussion on the legal requirements for service 
connection and the evidence of record set forth above are 
hereby incorporated here by reference.

Analysis

With regard to the first evidentiary showing, Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(Interpreting 38 U.S.C. § 1131 as requiring the existence of 
a present disability for VA compensation purposes) and 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

In light of the fact that there is no evidence of a currently 
diagnosed urination disorder, there is no basis for service 
connection.  38 C.F.R. § 3.303.




ORDER

New and material evidence has not been received to reopen a 
claim for entitlement to service connection for a bilateral 
kidney disorder.  The petition to reopen is denied.

Entitlement to service connection for a urination disorder is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


